 

 

Case 2:20-mj-03058-MTM Document 13 Filed 03/13/20 Page 1 of 1

 

AO 442 (Rev. 11/11) Arvest Warrant : FILED

 

 

 

 

LODGED
a RECEIVED ____ COPy
UNITED STATES DISTRICT COURT
for the . MAR 2 8 2020
ae . CLERK U S DISTRICT CO
District of  Arizon . DISTRICT OF ARIZONA ar
——__.—s—«zéDEPUTY
United States of America T
v. )
} Case No. 20-3058MJ
} 1
)
)
Chauncey Hollingberry )
Defendant

 

ARREST WARRANT

To: Any authorized law enforcement officer

  
 

YOU ARE COMMANDED to arrest and bring before a United States magistrate ju
(name of person to be arrested) Chauncey Hollingberry , :-
who is accused of an offense or violation based on the following document filed with the court:

‘without unnecessary delay

 

[_] Indictment og Superseding Indictment {| Information [[] Superseding Information Complaint
["] Probation Violation Petition (C] Supervised Release Violation Petition  [[] Violation Notice [[] Order of the Court

This offense is briefly described as follows:

18;226{ A(2} Conduct that caused, attempted to cause, or would be reasonably expected to cause substantial emotional distress to another
person.

Date: 03/13/2020 WM: Ach Pare ii ferry

issuing officer 's signature J

City and state: Phoenix, Arizona ‘ Magistrate Iudge Michael T. Morrissey
, Printed name and title

 

 

 

Return
, This warrant was received on (date) 4/3 / 2eFo_, and the person was arrested on (date) Bhi 2 12.020 —
at (cityandstate} =» DHX, AZ .

 

Date: 2j13) 2oao ZEy LLe. Lb 4204

— Arresting officer's signature

Awnerre Maswan 9284 Fix Pb

Printed name and title

 

 

 

 
